Title: From Thomas Jefferson to Arthur S. Brockenbrough, 22 June 1826
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
June 22. 26
Mr Willard undertakes our clock, and, without regard to price, says that it shall be as good a one as the hands of man can make. he will come and set it up, observing that the accuracy of the movement of a clock depends as much on it’s accurate and solid setting it up as on it’s works. he chuses to purchase the bell himself, & says that one of 400.℔. is sufficient for all our purposes. the whole amount will be 800.D. for the clock, 150. for the bell and his expences travelling and here. which may make 1000.D. of which ¼ is to be remitted now immediately, having already incurred considerably on his own acct by having wheels and other parts cast of chosen iron. 250.D. to be called for at his convenience, and the balance on the completion of the whole, which will be in September. be so good therefore as to have the first remittance immediately made to mr Joseph Coolidge of Boston for mr Willard whose Christian name is unknown to me.Yours with great friendship & respectTh: Jefferson